Case 1:20-cv-05802-CM Document 57 Filed 12/04/20 Page 1of1
Case 1:20-cv-05802-CM Document53 Filed 12/02/20 Page Lofi

 

 

USI SDNY

 

UNITED STATES DISTRICT COURT ELECTRONIC ALLY FILED
SOUTHERN DISTRICT OF NEW YORK, DOC #:

DATE FILE’ Poe beg oy Cy

 

 

 

 

 

 

 

 

 

 

 

 

ONE WORLD, LLC and GABRIEL
CHALEPLIS,
Civil Action # 1:20-cv-05802-CM
Plaintiffs,
~against-
REQUEST TO ENTER DEFAULT
AGAINST DEFENDANTS

NIKOLAOS ONOUFRIADIS, NIKOLAOS ONOUFRIADIS AND
JAMES M. RODGERS, ESQ., CANNCORE, INC.
MICHAEL KARLOUTSOS and
CANNCORE, INC.

Defendants.

 

 

TO: Ruby J. Krajick, Clerk
United States District Court
Southern District of New York

Please enter default against defendants Nikolaos Onoufriadis and Canncore, Ine. as to
Counts [through XTi of Plaintiffs One World, LLC and Gabriel Chaleplis’s Amended Complaint,
pursuant to Rule 55(a) of the Federal Rules of Civil Procedure and Local Civil Rule 55.1 for failure
to plead or otherwise defend Counts I through XIII] of Plaintiffs’ Amended Complaint as fully
appears from the Court file herein and from the attached declaration of Bob Kasolas, Esq.

BRACH EICHLER LLC

intiffs
/ 2 Y / av go / Attorneys for Plainti
cl ngahs b DOMED.
pre — /s/ Bob Kasolas, Esq.

BOB KASOLAS, ESQ.
Oy nabs 5 OF Char Cot BRACH EICHLER LLC

> 101 Eisenhower Pkwy

Qo Ay SVE OS Roseland, New Jersey 07069
Kine /

 

Tel: (973) 228-5700

np flea fe we. / how lat Fax: (973) 618-5539

bkasolas@bracheichler.com pV
pa thelr paket re a> Ve AN Cand | OO om
ee yr VER port wach , / bare
aeiusiesucrasrares [A/2 Mae < pre Qnarer , ple iy Ve

 
